FILED
                                                                                        JUN 2 6 2012
                           UNITED STATES DISTRICT COURT                          ClerK, U.S. District & Bankruptcy
                           FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia



MICHAEL A CARPENTER,                         )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Civil Action No.       12 1050
                                             )
ERIC HOLDER,                                 )
U.S. Attorney General,                       )
                                             )
                      Defendant.             )


                                   MEMORANDUM OPINION


       This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and his pro se complaint. The Court will grant the application and dismiss the complaint.

       It appears that the plaintiff is serving a term of imprisonment imposed by the United

States District for the Western District of Virginia upon his conviction for various drug and

weapons offenses. See Compl. at 4. He claims that the statute under which he was prosecuted

and sentenced "was never passed by Congress," id. at 5, and has caused to be "Falsely

Imprisoned." !d. The plaintiff brings a claim against the Attorney General under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), 1 and asks the

Court to declare the statutes invalid and to order his immediate release. Compl. at 43-44.

       The Court construes the complaint as a challenge to the legality of the plaintiffs criminal

sentence. He must present such a claim to the sentencing court in a motion under 28 U.S.C. §

2255. Taylor v. US. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion




       Bivens recognized a cause of action for damages against federal officials acting under
color of their authority who violate a claimant's constitutional rights.
under Section 2255 is the proper vehicle for challenging the constitutionality of a statute under

which a defendant is convicted).   Section 2255 provides specifically that:

               [a] prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws
               of the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added).

       Accordingly, the Court will dismiss the complaint. An Order accompanies this

Memorandum Opinion.